Por cuant.o, de la moción jurada de la parte apelada notificada a la apelante y de los documentos acompañados a la misma aparece que la apelación en este caso se interpuso el 6 de octubre último contra sentencia dictada el 6 de septiembre anterior y se trata de un pleito en cobro de $880 por concepto de cánones correspondientes a los últimos cinco meses del año 1931 y a los primeros seis meses del 1932 de una casa del demandante dada en arrendamiento al deman-dado, en el cuál emplazado el demandado dejó de comparecer, ano-tándose su rebeldía y dictándose sentencia en su contra previa in-clusión del pleito en calendario especial y práctica de prueba testi-fical y documental durante el juicio al cual dejó de comparecer el demandado;
*995Por cuanto, señalada la vista de la moción para el 14 de noviem-bre actual también faltó én comparecer el demandado apelante quien ba dejado de impugnar la moción en forma alguna; y
Por Cuanto, la frivolidad del recurso surge enteramente clara de los autos y de la propia actitud del demandado;
Por tanto, de acuerdo con la jurisprudencia establecida en el caso de Fajardo v. Fajardo, 28 D.P.R. 523, se declara con lugar la moción y en su consecuencia se desestima el recurso.